Citation Nr: 0111475	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at law


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel






INTRODUCTION

The veteran had active service during the World War II era 
and from August 1950 to August 1951.  

By rating decision in December 1998, entitlement to service 
connection for PTSD was denied.  The veteran received written 
notice of this rating denial by letter in January 1999; 
however, he failed to file a timely appeal therefrom and that 
decision is final.  This appeal arises from an April 2000 
rating decision of the Lincoln, Nebraska Regional Office 
(RO).  


REMAND

The provisions of 38 C.F.R. section 20.302 provide that a 
substantive appeal must be filed within 60 days from the date 
that the RO mails the statement of the case to the appellant 
or within the remainder of the one year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later.  

In this case, the record shows that the veteran's claim of 
entitlement to service connection for PTSD was denied by the 
RO by rating decision in December 1998.  The veteran received 
notice of the December 1998 denial by letter dated on January 
11, 1999.  A statement of the case was mailed to the veteran 
on August 12, 1999.  VA Form 9, substantive appeal to the 
Board, was received on January 31, 2000.  

Application of the provisions of section 20.302 to the above 
facts mandates that the later of the two operative periods 
would have been January 11, 2000, or one year beyond the 
mailing of the notice letter.  The Board further notes that 
the provisions of section 20.305, computation of time for 
filing, would not bring the substantive appeal which was date 
stamped on January 31, 2000, within the ambit of a timely 
submission.

As part of the current claim to reopen the claim of 
entitlement to service connection for PTSD, the June 2000 
statement of the case did not include a recitation of the law 
and regulations pertaining to finality of RO determinations 
or provide the veteran with reasons and bases upon which the 
claim was denied.  If the veteran is to be able to fully 
argue his case, he must be made aware of all law and 
regulations which form the basis of the decision to deny 
benefits.  

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following action:

The RO should provide the appellant and 
the appellant's representative with a 
supplemental statement of the case (SSOC) 
to include the law and regulations 
pertaining to finality of RO decisions.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




